Case 2:19-cv-16579-JMV-JBC Document 96-2 Filed 10/05/20 Page 1 of 1 PageID: 1003




 James M. McDonnell, Esq. (Bar ID# 030572001)
 JACKSON LEWIS P.C.
 200 Connell Drive, Suite 2000
 Berkeley Heights, New Jersey 07922
 Tel: 908.795.5200
 ATTORNEYS FOR DEFENDANT
 CAPSUGEL US, LLC

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 CPM CONSULTING LLC AND                          :
 MARTINO RIVAPLATA,                              :
                                                 :   Case No. 2:19-cv-16579-JMV-JBC
                           Plaintiffs,           :
                                                 :
               vs.                               :
                                                 :   CERTIFICATE OF SERVICE
 CAPSUGEL US, LLC                                :
                                                 :
                           Defendant.            :
                                                 :

                     I hereby certify that a true and correct copy of Defendant Capsugel US, LLC’s

 (“Defendant”) Notice of Motion for Taxation of Costs, Declaration of Talley R. Parker, and this

 Certificate of Service, were served via the Court’s electronic filing system upon Plaintiff’s

 counsel, James W. Boyan III, Pashman Stein Walder Hayden, Court Plaza South, 21 Main Street,

 Suite 200, Hackensack, New Jersey 07601 and Steven E. Clark, Clark Firm PLLC, 5445 La

 Sierra Drive, Suite 415, Dallas, Texas 75231, on this 5th day of October, 2020.




                                                /s/ James M. McDonnell
                                                JAMES M. MCDONNELL



 166936
 4842-6164-9101, v. 1
